from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered March 20, 2008 in a personal injury action. The order denied the motions of defendants Cricket Communications, Inc., Leap Wireless International, Inc. and PBS Consultants Corp. for summary judgment dismissing the amended complaint and cross claims against them.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for plaintiffs and defendant PBS Consultants Corp. on December 11, 2008, and upon reading the stipulation of discontinuance of action signed by the attorneys for plaintiffs and defendants Andrew J. Ingersoll, Noco Express, Noco Energy Corp., Cricket Communications, Inc. and Leap Wireless International, Inc. on January 2, 2009 and filed in the Erie County Clerk’s Office on January 5, 2009.
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulations. Present—Scudder, PJ., Hurlbutt, Fahey, Peradotto and Pine, JJ.